Thi:::QP.inJon was filet:~~ for J~~)ord
                                               at J:} 0 0 CUb on M\..VJ-4:11.6£ (.p
                                                        -~.~             ·-/~
                                                       ~~
                                                                                     __,P"


                                                     Ronald R. Carpenter
                                                     Supreme Court Clark



   IN THE SUPREME COURT OF THE STATE OF WASHINGTON



WADE'S EASTSIDE GUN SHOP, INC., a
Washington corporation; BELLEVUE
INDOOR RANGE, INC., a Washington
corporation; and WADE GAUGHRAN and
LISA GAUGHRAN, husband and wife and the
marital community comprised thereof,
                     Plaintiffs,
         v.
DEPARTMENT OF LABOR AND
INDUSTRIES, a Washington state agency,
                                             NO. 89629-1
                       Appellant,
SEATTLE TIMES COMPANY, a Washington
corporation,
                  Respondent,
           and
CHRISTOPHER SEAVOY and JANE DOE              ENBANC
SEAVOY, husband and wife and the marital
community comprised thereof; JOSEPH
SCHMIDT and JANE DOE SCHMIDT,
husband and wife and the marital community
comprised thereof; MULLIN LAW GROUP,
PLLC, a Washington professional limited              MAR 2 ~~ 2016
                                             Filed - - - - - - -
liability company; PRANGE LAW GROUP,
LLC, an Oregon limited liability company;
S.D. DEACON CORPORATION OF
WASHINGTON, a Washington corporation;
PAUL MARX and JANE DOE MARX,
husband and wife and the marital community
comprised thereof; SEATTLE CITY LIGHT, a
municipal corporation; and STEVE KRIVAL,
individually,
                          Defendants.
Wades Eastside Gun Shop, Inc., et al. v. Dep 't ofLabor & Indus., et al., 89629-1




      STEPHENS, J.-This appeal arises from an action brought by the Seattle

Times against the Department of Labor and Industries (L&I) for withholding

nonexempt public records in violation of the Public Records Act (PRA), chapter
42.56 RCW. It presents two novel questions about the PRA, and additional fact-
specific questions. First, we must determine whether a trial court has discretion to

calculate penalties for nondisclosure of public records on a per page basis by

defining the term "record" to include a single page. Second, we must determine
whether L&I investigations qualify for the categorical investigative records

exemption we have recognized as necessary for "effective law enforcement."
Finally, this case requires us to decide whether the trial court correctly found that

L&I violated the PRA during five separate time periods, and appropriately imposed

penalties for each time period.
       We hold that the PRA allows trial courts to impose penalties calculated on a

per page basis, and that L&I cannot take advantage of the categorical investigative

records exemption in this case. Because L&I did not otherwise demonstrate that any

of the public records at issue were exempt from disclosure, and because the trial

court acted within its considerable discretion, we affirm the decision below.

                      FACTS AND PROCEDURAL HISTORY
       In October 2012, L&I received a complaint of elevated levels of lead in the

blood of two employees working on a remodel of Wade's Eastside Gun Shop.

Clerk's Papers (CP) at 766.         L&I opened investigations into companies that

employed workers at Wade's during the remodel. Id. at 800.


                                            -2-
Wades Eastside Gun Shop, Inc., et al. v. Dep 't ofLabor & Indus., et al., 89629-1




      On January 31, 20 13, the Seattle Times requested access to all L&I records

on lead exposure at Wade's. !d. at 52. After six months of communications back

and forth (described in detail below), the request ended up in superior court. !d. at 1.

The superior court found that L&I failed to properly comply with PRA procedures

for the Seattle Times's request. !d. at 471. The superior court calculated separate

penalties for five different time periods between January 31, 2013 (the date of the

PRA request) and September 20, 2013 (the date the Seattle Times finally received

all responsive records). !d. at 861-63.

       L&I contends it did not violate the PRA during any of these five time periods.

Because L&I's challenges are fact-specific, we discuss the facts related to each time

period where relevant to our analysis.

       The superior court imposed a $502,827.40 penalty for the PRA violations

based on the number of pages of public records L&I wrongfully withheld and L&I' s

culpability during each time period. Id. at 861-64. In addition, the superior court

awarded the Seattle Times attorney fees and costs, for a total judgment against L&I

of$546,509.26. !d. at 866-67. L&I appealed, and we granted direct review. Order,

Wade's Eastside Gun Shop, Inc. v. Dep 't ofLabor and Indus., No. 89629-1 (Wash.

Jan. 7, 2015).

                                          ISSUES

       1. Does the PRA prohibit the calculation of a penalty for improperly

withheld public records on a per page basis?




                                            -3-
Wades Eastside Gun Shop, Inc., et al. v. Dep 't ofLabor & Indus., et al., 89629-1




      2. Can L&I rely on the categorical "investigative records exemption" 1

articulated in Newman v. King County, 133 Wn.2d 565, 947 P.2d 712 (1997)?

       3. Did L&I violate the PRA during each of the five time periods described

by the superior court?

                                      ANALYSIS

       The PRA is a strongly worded mandate for disclosure of public records. The

purpose of the act is "nothing less than the preservation of the most central tenets of

representative government, namely, the sovereignty of the people and the

accountability to the people of public officials and institutions." Progressive Animal

Welfare Soc'y v. Univ. of Wash., 125 Wn.2d 243,251,884 P.2d 592 (1994); see also

RCW 42.56.030. To effectuate the PRA's purpose, the legislature declared that the

PRA "shall be liberally construed and its exemptions narrowly construed." RCW

42.56.030. The language of the PRA must be interpreted in a manner that furthers

the PRA's goal of ensuring that the public remains informed so that it may maintain

control over its government. !d.; see, e.g., Yakima County v. Yakima Herald-

Republic, 170 Wn.2d 775, 797, 246 P.3d 768 (2011).

       A trial court's award of penalties for a PRA violation is reviewed for abuse of

discretion. Yousoujian v. Office of Ron Sims, 168 Wn.2d 444, 458, 229 P.3d 735

(2010) (Yousoufian II). A court abuses its discretion only when it adopts a view

'"that no reasonable person would take"' or when it bases its decision on "untenable

       1This exemption has also been referred to as the "effective law enforcement
exemption." See, e.g., Sargent v. Seattle Police Dep 't, 179 Wn.2d 376, 314 P.3d 1093
(2013).

                                            -4-
Wades Eastside Gun Shop, Inc., et al. v. Dep 't ofLabor & Indus., et al., 89629-1




grounds or reasons." Id. at 458-59 (internal quotation marks omitted) (quoting State

v. Rohrich, 149 Wn.2d 647, 654, 71 P.3d 638 (2003)).

I. The Trial Court Did Not Abuse Its Discretion When It Imposed a Per Page Penalty

       The superior court imposed a PRA penalty for each improperly withheld page

of the requested public records. See CP at 861-63. L&I argues that this was error,

and that the PRA allows courts to impose a penalty only on a per record request.

The plain language of the statute and our case law necessitate finding that trial courts

have broad discretion to determine the appropriate method of calculating a PRA

penalty, and nothing prohibits doing so on a per page basis.

       A plain reading of the PRA supports the trial court's calculation of an

appropriate penalty on a per page basis. The PRA's penalty provision reads:

       Any person who prevails against an agency in any action in the courts
       seeking the right to inspect or copy any public record ... shall be awarded
       all costs . . . . In addition, it shall be within the discretion of the court to
       award such person [a penalty] for each day that he or she was denied the right
       to inspect or copy said public record.

RCW 42.56.550(4) (emphasis added).

       The PRA defines "public record" to include "any writing containing

information relating to the conduct of government." RCW 42.56.010(3) (emphasis

added). A "writing" is defined to include "all papers." RCW 42.56.010(4). A single

page fits within the plain language of this broad definition. See Rental Hous. Ass 'n

of Puget Sound v. City of Des Moines, 165 Wn.2d 525, 536, 199 P.3d 393 (2009)

(explaining that where the meaning of statutory language is plain, the court must

give effect to that plain meaning).

                                             -5-
Wades Eastside Gun Shop, Inc., et al. v. Dep 't ofLabor & Indus., et al., 89629-1




      Furthermore, the plain language of the PRA confers great discretion on trial

courts to determine the appropriate penalty for a PRA violation. The act provides,

"[I]t shall be within the discretion of the court to award [a person who prevails

against an agency] an amount not to exceed one hundred dollars for each day that he

or she was denied the right to inspect or copy said public record."                 RCW

42.56.550(4) (emphasis added). Since enacting the PRA, the legislature has afforded

courts more-not less-discretion in setting penalties for PRA violations. In 1992,

the legislature changed the permissible penalty range from not more than 25 dollars,

to not less than 5 and not more than 100 dollars. LAWS OF 1992, ch. 139, § 8. In

20 11, the legislature provided trial courts with even more discretion by removing

the mandatory minimum penalty. LAWS OF 2011, ch. 273, § 1. The plain language

and legislative history of the PRA support trial courts having broad discretion to set

appropriate penalties.

       Our case law also makes it clear that trial courts have ample discretion to

determine appropriate penalties for PRA violations. We have allowed trial courts to

divide requests into groups of records. See Sanders v. State, 169 Wn.2d 827, 864,

240 P.3d 120 (2010) (upholding trial court's discretion to group requested

documents broadly by subject matter into two "records"); Yousou.fian v. Office of

King County Exec., 152 Wn.2d 421,436, 98 P.3d 463 (2004) (Yousou.fian I) (holding

a trial court is not required to assess penalties per requested record on an individual

document basis, but may assess them per group of records). Even when we have

given specific guidance on what a trial court should consider in assessing penalties,


                                            -6-
Wades Eastside Gun Shop, Inc., et al. v. Dep 't ofLabor & Indus., et al., 89629-1




we have emphasized that "[t ]hese factors should not infringe upon the considerable

discretion of trial courts to determine PRA penalties." Yousoufian II, 168 Wn.2d at

468. The trial court in this case did not abuse this considerable discretion.

      Recent decisions demonstrate the changing and unpredictable nature of

"public records," underscoring the importance of a trial court's broad discretion.

When the PRA was enacted in 1972, we typically imagined public records as

handwritten or typed, hard copy documents. Today, there is no doubt a record can

be something other than a sheet of paper or a bound volume. Five years ago we held

that metadata, '"data about data, or hidden statistical information about a document

that is generated by a software program,"' can be a public record. 0 'Neill v. City of

Shoreline, 170 Wn.2d 138, 145, 240 P.3d 1149 (2010) (quoting Jembaa Cole, When

Invisible Ink Leaves Red Faces: Tactical, Legal, and Ethical Consequences of the

Failure to Remove Metadata, 1 SCHINDLERJ.L. COM. & TECH. 8, ~ 7 (2005)). More

recently, we held that transcripts of text message content could be public records.

Nissen v. Pierce County, 183 Wn.2d 863,357 P.3d 45 (2015).

       Limiting trial courts to imposing penalties based on a set definition of"record"

would deny them the flexibility needed to respond appropriately to PRA violations

in this age of rapidly advancing technology. The trial court is in the best position to

make an individual, fact-driven inquiry into what PRA penalties are necessary to

achieve the penalty provision's goal of deterring unlawful nondisclosure.           See

Yousoufian II, 168 Wn.2d at 462-63. Allowing courts to define "said public record"

in a way that makes sense for the particular case promotes the most effective


                                            -7-
Wades Eastside Gun Shop, Inc., et al. v. Dep 't ofLabor & Indus., eta!., 89629-1




implementation of the PRA. In this case, the trial court's determination that each

withheld page constituted a record was a reasonable interpretation of the PRA within

its discretion. We affirm the trial court's imposition of a per page penalty.

II L&I Cannot Assert the Categorical Investigative Records Exemption

       L&I argues it was categorically exempt from producing public records from

the time of its PRA response letter (February 7, 2013) through the time the last

citation was issued (June 7, 2013) because these records fall under the categorical

exemption for investigative records recognized in Newman. See L&I Reply Br. at

10. We reject this argument because L&I investigations do not implicate the same

concerns underlying our holding in Newman. L&I violated the PRA when it failed

to produce the requested records or show that any exemption applied.

       The categorical exemption at issue in Newman protects from disclosure

"[s]pecific intelligence information and specific investigative records compiled by

investigative, law enforcement, and penology agencies, and state agencies vested

with the responsibility to discipline members of any profession, the nondisclosure

of which is essential to effective law enforcement or for the protection of any

person's right to privacy." RCW 42.56.240(1). As an exemption from disclosure,

this provision must be narrowly construed.          RCW 42.56.030.        "[T]he agency

claiming the exemption bears the burden of proving that the documents requested

fall within the scope of the exemption." Cowels Pub! 'g Co. v. Spokane Police Dep 't,

139 Wn.2d 472,476, 987 P.2d 620 (1999). To qualify for this exemption, the record

must (1) be investigative in nature, (2) be compiled by a law enforcement, penology,


                                            -8-
Wades Eastside Gun Shop, Inc., et al. v. Dep 't ofLabor & Indus., et al., 89629-1




or investigative agency, and (3) be essential to law enforcement or the protection of

privacy. Koenig v. Thurston County, 175 Wn.2d 837, 843, 287 P.3d 523 (2012).

      Newman involved an open, unsolved criminal investigation of a murder. In

this context, the court recognized that RCW 42.56.240(1) categorically exempts

from disclosure all "information contained in an open active police investigation

file." 133 Wn.2d at 575 (citing former RCW 42.17.310(1)(d)). The court concluded

that any release of records during the ongoing investigation "would impair the ability

of law enforcement to share information and would inhibit the ability of police

officers to determine, in their professional judgment, how and when information will

be released." Id. at 574. In particular, the court was concerned about the release of

"sensitive information." Id. It recognized that a blanket exemption was needed to

"allow[] the law enforcement agency, not the courts, to determine what information,

if any, is essential to solve a case." !d.

       Subsequent cases have emphasized the narrowness of Newman's holding. In

Cowles Publishing, we explained that the concern prompting Newman's categorical

exemption was not just that the case was open, but that the crime was unsolved.

Cowles Publ'g, 139 Wn.2d at 477. "[I]n Newman, we were concerned both with the

difficulty police would have segregating information in unsolved cases, and with the

propriety of charging courts with responsibility of determining whether

nondisclosure was critical to solving the case .... " Id.

       Solved cases, however, differ significantly from unsolved ones. In solved

cases-those "where the suspect has already been arrested and the matter referred to


                                             -9-
Wades Eastside Gun Shop, Inc., et al. v. Dep't ofLabor & Indus., et al., 89629-1




the prosecutor for a charging decision"-"any potential danger to effective law

enforcement is not such as to warrant categorical nondisclosure of all records in the

police investigative file." Id. at 477, 479. In such cases, "the risk of inadvertently

disclosing sensitive information that might impede apprehension of the perpetrator
no longer exists," and hence a categorical exemption is no longer warranted. Id. at

477-78. Instead, the trial court must "make a case-by-case determination of whether

nondisclosure is essential to effective law enforcement." Id. at 480.

       Recently, in Sargent v. Seattle Police Department, 179 Wn.2d 376, 314 P.3d

1093 (2013), we held that the investigative records exemption does not apply

categorically once a case has been filed with the prosecutor, even if the prosecutor

declines to file charges and refers the case back for further investigation, nor does it

apply categorically to internal investigation information. See also Seattle Times Co.

v. Serko, 170 Wn.2d 581, 594, 243 P.3d 919 (2010) (holding once the prosecutor

made his charging decisions and a murder investigation was no longer ongoing the

case was outside of Newman and on point with Cowles Publishing); Limstrom v.

Ladenburg, 136 Wn.2d 595, 613, 963 P.2d 869 (1998) (declining to extend

Newman's categorical exemption to the work product exemption). The categorical

exemption created in Newman is narrow, and must remain that way. See RCW

42.56.030; Sargent, 179 Wn.2d at 389 ("[e]xpanding the court-made rule [from

Newman] to cases that have been referred for charges but rejected by the prosecutor

is a sweeping change that is not justified by the express language of the exemption,




                                           -10-
Wades Eastside Gun Shop, Inc., et al. v. Dep 't ofLabor & Indus., et al., 89629-1




nor by the public policy favoring disclosure and accountability of government
agencies to the public they serve").
      L&I investigations are unlike open, unsolved criminal investigations. They
are more analogous to the situation presented in Cowles Publishing, where the
concerns that justified Newman's categorical exemption do not exist. L&I issues a
citation after investigation of an employer. RCW 49.17.120(1). Employers know
they are being investigated. There is not the same risk of disclosing sensitive
information that exists in a criminal investigation and could impede the
apprehension of an as-yet-unknown suspect. Cj Sargent, 179 Wn.2d at 393-94;
Cowles Publ'g, 139 Wn.2d at 477-78.

       This is not to suggest that L&I could never claim the investigative records
exemption; 2 it simply cannot rely on Newman's categorical exemption.                  To
successfully rely on this exemption, L&I would need to prove, on the facts of the
particular case, that the records to be withheld are essential to effective law


       2
         Civil law enforcement agencies, which enforce the law and impose sanctions for
illegal conduct, may benefit from the investigative records exemption. See Brouillet v.
Cowles Publ'g Co., 114 Wn.2d 788, 795-96, 791 P.2d 526 (1990) (explaining, "Law
enforcement involves '[t]he act of putting ... law into effect; ... the carrying out of a
mandate or command.' ... Law enforcement involves imposition of sanctions for illegal
conduct" and "imposition of a fine or prison term" (quoting BLACK's LAw DICTIONARY
474 (5th ed. 1979))). L&I qualifies as a civil law enforcement agency because it is charged
with enforcing worker safety laws, RCW 49.17.120, and issuing fines, RCW 49.17.180.
See Spokane Police Guild v. Wash. State Liquor Control Bd., 112 Wn.2d 30, 37 & n.l5,
769 P.2d 283 (1989) (holding the Liquor Control Board was a law enforcement agency for
purposes of the PRA's investigative records exemption because it "exercises the State's
police power in administering and enforcing the law and regulations pertaining to alcoholic
beverage control").

                                           -11-
Wades Eastside Gun Shop, Inc., et al. v. Dep 't ofLabor & Indus., et al., 89629-1




enforcement. See Sargent, 179 Wn.2d at 394; Cowles, 139 Wn.2d at 479-80. It did

not do so here.

      L&I cannot assert Newman's categorical exemption, and it has failed to show

with regard to any specific documents that nondisclosure is in fact essential to

effective law enforcement. Accordingly, L&I violated the PRA when it refused to

disclose the requested documents. See Soter v. Cowles Publ'g Co., 162 Wn.2d 716,

751, 174 P.3d 60 (2007) ("good faith reliance on an exemption does not preclude

imposition of [PRA] penalties").

III L&I Violated the PRA during Each of the Time Periods the Superior Court
    Identified

       After concluding L&I was not entitled to claim a categorical exemption, the

trial court ruled that L&I violated the PRA during multiple time periods. L&I argues

that it complied with the PRA at all times, and it assigns error to every finding of

fact and conclusion of law entered by the superior court. Br. of Appellant at 1-2.

Because the trial judge imposed penalties for five different time periods, and because

L&I raises different challenges for each of the time periods, we have organized our

analysis by the trial court's time periods.

       A. Time Period 1: L&I Withholds Records While Investigations Are Open

       The first time period at issue is between the date of the Seattle Times's PRA

request (January 31, 2013) and the date the superior court concluded that L&I's

investigations closed (March 22, 2013). CP at 861.




                                            -12-
Wades Eastside Gun Shop, Inc., et al. v. Dep't ofLabor & Indus., et al., 89629-1




             1. Time Period 1 Facts

      On January 31, 2013, the Seattle Times made a PRA request for "access to all

L&I records on possible exposure of workers and/or customers to lead at Wade's

Eastside Gun Shop." CP at 52. L&I responded within the statutorily required five

business days and explained that the requested records were part of open

investigations and would not be available until the investigations closed, pursuant to

RCW 49.17.260 and 42.56.280. !d. at 54. L&I now argues that although it did not

cite the investigative records exemption, RCW 42.56.240(1), it explained that it was

withholding records because the investigations were open and thus L&I was actually

relying on that exemption. See Br. of Appellant at 17. In its response to the Seattle

Times, L&I indicated that investigations typically take up to six months to complete,

and it stated that by August 9, 2013, L&I would either mail copies of the records or

provide an update on the status of the investigations. CP at 54. L&I also provided

copies of records associated with a 2010 investigation of Wade's. See id. at 54, 800.

       The superior court ruled that L&I' s investigation concluded on March 22,

2013. !d. at 861. It apparently based its conclusion on a letter L&I sent on March

22, 2013 to one of the individuals who first reported lead exposure at Wade's. See

id.   The letter explained the results of L&I's investigation of the individual's

complaint. !d. at 564-65. The letter attached a copy of the citation issued to the

company, as well   ~s   the results of other inspections at the site. !d. Presumably, the

superior court concluded that if L&I could release this information to the individual




                                           -13-
Wades Eastside Gun Shop, Inc., eta!. v. Dep't ofLabor & Indus., eta!., 89629-1




who complained, it should also have released some or all of the investigation files

to the Seattle Times.

      Fifty days elapsed between the Seattle Times's PRA request and the date the

superior court ruled that any law enforcement exemption ceased to apply. The
superior court imposed a $0.02 per page per day penalty for that delay, resulting in

a total penalty of$5,431.00. Id. at 861.

            2. We Affirm the Superior Court's Ruling That L&l Violated the PRA
       When It Failed To Disclose Public Records during Time Period 1

      For the reasons discussed above, L&I cannot assert the categorical

investigative records exemption for this-or any other-time period. Furthermore,

L&I' s bare explanation that the records were part of an "open investigation" and

their estimated disclosure date was not sufficient to justify withholding these

records. 3 L&I bears the burden to prove that the specific records were essential to
effective law enforcement. It did not meet this burden.

       L&I failed to provide any evidence that nondisclosure was essential to

effective law enforcement. In its PRA response letter, it simply stated that the

records were part of "open investigations," and briefly cited two exemptions. CP at
54. L&I did not discuss particular records, explain how the cited exemptions applied


       3
        To the extent L&I argues that by providing a reasonable estimate of when records
would be available in its PRA response letter it fulfilled its PRA duties, we reject its
argument. See Br. of Appellant at 21, 25. Although the PRA allows agencies to respond
to a PRA request by giving an estimated time of response, RCW 42.56.520, under these
circumstances the estimated time was inappropriate because it was based solely on when
L&I anticipated its investigations would close.

                                           -14-
Wades Eastside Gun Shop, Inc., et al. v. Dep 't ofLabor & Indus., et al., 89629-1




to specific records, or explain how any of the requested records were essential to

effective law enforcement. Even in this court, L&I makes only general arguments

as to why disclosure may harm future investigations. See L&I Answer to Amicus

Curiae Br. of Allied Daily Newspapers at 13. It does not explain why disclosure of

these particular records would harm its investigations. Cf Ameriquest Mortg. Co. v.

Office ofAtt'y Gen., 177 Wn.2d 467, 492, 300 P.3d 799 (2013). We hold that L&I

violated the PRA during time period 1, and affirm the trial court's imposition of

penalties for this time period.

             3. The Superior Court Properly Found That L&J's Investigation
       Concluded on March 22, 2013 and Correctly Based Its Penalty Calculations
       on 5,431 Records

       The superior court held that L&I's investigation concluded on March 22,

2013. CP at 861. L&I argues that its investigation did not close until June 7, 2013

when it issued the final citation. Br. of Appellant at 23. L&I also argues that the

evidence does not support a finding that L&I had all 5,431 pages of the responsive

records it ultimately produced in its possession on January 31, 2013. Id.

       As explained above, L&I cannot rely on the categorical exemption and did

not otherwise provide sufficient justification to withhold any record for any period

of time. Thus, exactly when L&I's investigation ended is immaterial. Because the

trial court increased the penalty per withheld record based on when it found the

investigation ended, however, we address this matter.

       The superior court presumably based its ruling that L&I' s investigation ended

on March 22 on the letter L&I sent to George Dunn, who complained of hazards at

                                           -15-
Wades Eastside Gun Shop, Inc., et al. v. Dep 't of Labor & Indus., et al., 89629-1




Wade's.    See CP at 564-65.         L&I's own procedures required it to send the

complainant a copy of inspection results, including a copy of the issued citation. See

WASH. STATE DEP'T OF LABOR & INDUS., DNISION OF OCCUPATIONAL SAFETY AND
HEALTH COMPLIANCE MANUAL 2-8 (June 15, 2011). The letter to Dunn included the
results ofL&I's review of Dunn's submission, and the letter stated that it included a
copy of the notice and citation. The letter also stated, "other inspections were

conducted at the site and the results of those inspections are included in separate
reports," 4 indicating that at least some of the investigations related to Wade's had

concluded by March 22. CP at 565 (emphasis added). L&I failed to explain why it
could release the records referenced in the letter to Dunn, but not to the Seattle

Times. See id. at 834 (L&I' s second installment of records to the Seattle Times was

not released for another two months). Furthermore, L&I failed to show that it had a

continued need to withhold records, even after releasing some records from one of

its interrelated investigations. It was reasonable for the trial court to find the

investigations ended on March 22.
       L&I's argument that the evidence does not support that it had all of the records
                                                                 .
in its possession on January 31 also fails. L&I failed to provide specific evidence to

       4 L&I argues that the reference to the citation in the letter was a clerical error. L&I
Reply Br. at 8. Although the citation was issued a week after L&I sent its letter to Dunn,
see CP at 812, the closing conference related to that citation number-where the employer
was informed of discovered hazards and "potential fines related to any violations," Wash.
State Dep't of Labor & Indus., A GUIDE TO WORKPLACE SAFETY AND HEALTH IN
WASHINGTON STATE: WHAT EVERY EMPLOYER AND WORKER NEEDS TO KNOW 5
(2013)-was conducted on March 22, the day the letter was sent. See CP at 88; see also
L&I Reply Br. at 3-4. Given that the letter was sent the same day as the closing conference,
it was reasonable for the judge to conclude the investigation ended that day.

                                            -16-
Wades Eastside Gun Shop, Inc., eta!. v. Dep't ofLabor & Indus., eta!., 89629-1




support this claim, instead relying on its theory (which we have rejected) that the

PRA does not authorize a per record penalty. See Wash. Supreme Court oral

argument, Wade's Eastside Gun Shop, Inc. v. Dep 't ofLabor &Indus., No. 89629-1

(May 7, 2015), at 33 min., 14 sec. through 33 min., 44 sec., audio recording by
TVW, Washington State's Public Affairs Network, http://www.tvw.org; Dep't of

L&I Reply Br. at 12 n.4 ("this issue is not relevant because the measure of the

penalty is not based on the number of documents"). 5 We affirm the trial court's

imposition of penalties for 5,431 records.

      B. Time Period 2: L&I Withholds Records after Investigations Close

      The second time period for which the superior court ruled that L&I violated

the PRA is between the date the superior court determined to be the end of L&I' s

investigation (March 22, 2013) and when L&I notified the investigated companies
of the PRA request (July 25, 2013, as described below). CP at 861.

             1. Time Period 2 Facts

       L&I concedes it did not produce all of the records after the investigations

closed. L&I claims it needed additional time to review the records to determine
whether any other PRA exemptions applied.             The superior court rejected this

argument, ruling that "[b]y L&I' s own admissions any exemptions that applied to

       5
        L&I cites the declaration of the Seattle Times's investigations editor, which states
that between 76 and 80 percent of the records released in installment four were created on
or before the date of the PRArequest. L&I ReplyBr. at 11-12 n.4; see CP at 755. However,
neither party submitted the actual records to this court for review, nor did L&I take
advantage of the opportunity to submit the records in camera to the trial court. There is
thus no evidentiary basis to determine which, if any, of the records L&I was penalized for
were created after the PRA request.

                                           -17-
Wades Eastside Gun Shop, Inc., et al. v. Dep't ofLabor & Indus., et al., 89629-1




the records ceased to apply as soon as the investigation was concluded," and that

"L&I has offered inadequate justification for its delay in notifying the subjects or in

releasing the records." Id.

      One hundred twenty-five days elapsed between the date the investigation

ended and the date L&I notified the companies of the PRA request. For those 125

days, the superior court imposed a $0.25 per page per day penalty. Id. Applied to

all pages ultimately produced, this penalty totaled $169,718.75. Id.

            2. We Affirm the Superior Court's Ruling That L&l Violated the PRA
       When It Failed To Produce the Records after the Investigations Closed

       We affirm the superior court's ruling that L&I violated the PRA during this

time period because L&I continued to improperly withhold records. As explained

above, the records L&I withheld were not exempt and thus should not have been

withheld in the first place. Further, L&I failed to provide evidence to support its

claim that it needed additional time after the investigations closed to review the

records for additional exemptions.

       Under the PRA, agencies may need additional time to respond to a request

because of "the need to ... locate and assemble the information requested, to notify

third persons or agencies affected by the request, or to determine whether any of the

information requested is exempt and that a denial should be made as to all or part of

the request." RCW 42.56.520.

       In this case, L&I explained in its original response to the Seattle Times that it

did not believe it would be able to produce the requested records until the


                                           -18-
Wades Eastside Gun Shop, Inc., et al. v. Dep 't of Labor & Indus., et al., 89629-1




investigations closed, likely by August 9, 2013.          CP at 54.     However, it was

unreasonable for L&I to adhere to August 9 as its deadline after the investigations

actually concluded at various times between March and June 2013. See id. at 812.

Such delay is contrary to the letter and the spirit of the PRA. While agencies may

provide a reasonable estimate of when they can produce the requested records, see

Ockerman v. J(ing County Dep 't of Developmental & Envtl. Servs., 102 Wn. App.

212, 6 P.3d 1214 (2000), they cannot use that estimated date as an excuse to withhold

records that are no longer exempt from disclosure. In this case, because L&I' s

investigations took less than six months to complete, it should have begun releasing

the records sooner than August 9. 6 It offered various explanations for the delay

(including that the investigations were all interrelated and that all records needed to

be reviewed for other exemptions that might apply), but it failed to provide evidence

to support those explanations. The superior court correctly found that L&I violated

the PRA by improperly withholding records without meeting its burden of showing

how the records were-even temporarily-exempt. We affirm that ruling.




       6 L&I argues that it "continued to provide installments" before August 9. Br. of
Appellant at 25. L&I was not penalized for records it released before the court's order.
CP at 861 ("The Court is imposing a penalty ... for the 125 days of this phase times the
5,431 records withheld until after the Court's September 12, 2013, Order." (emphasis
added)); see also id. at 747 ("The Seattle Times is not seeking penalties for the records
released by L&I prior to this Court's Order of September 12, 2013" (emphasis omitted)),
834 (showing records released in May and July). Furthermore, L&I's own activity log
shows that redactions of336 pages were completed on July 1, 2013. Id. at 838. However,
only 17 pages of records were released to the Seattle Times in July. I d. at 834. L&I failed
to explain why it did not release all of these-and other-records before August 9.

                                            -19-
Wades Eastside Gun Shop, Inc., et al. v. Dep't ofLabor & Indus., et al., 89629-1




      C. Time Period 3: L&I Withholds Records To Notify Investigated Companies
and Allow Them Time To Seek a Protective Court Order

      The third time period for which the superior court ruled that L&I violated the

PRA is between when L&I notified the investigated companies of the PRA request

(July 25, 2013) and the deadline L&I gave the companies to obtain a protective court

order (August 9, 2013). CP at 861.

              1. Time Period 3 Facts

       On July 25, 2013, L&I notified the vanous employers that had been

investigated for lead exposure at Wade's that L&I had received a PRA request for

the investigation files. Jd. at 154-58. In its notification letter, L&I informed the

employers that despite the records being stamped confidential, L&I determined the

files to be public records and would therefore release them on August 9, 2013, unless

it "receive[d] a motion for court protection to withhold them." !d.

       Fifteen days elapsed between when L&I notified the companies of the PRA

request and the deadline L&I gave the companies to file for a protective court order.

For that delay, the superior court imposed a $0.01 penalty per page per day, resulting

in a total penalty of$814.65. Id. at 861-62.

       The superior court explained that L&I gave the employers too much time to

obtain a protective court order, "especially after L&I delayed so long sending the

notice in the first place." Id.




                                           -20-
Wades Eastside Gun Shop, Inc., et al. v. Dep 't ofLabor & Indus., et al., 89629-1



            2. We Affirm the Superior Court's Ruling That L&I Violated the PRA
      during Time Period 3

      We affirm the superior court's ruling that L&I improperly withheld public

records during this time period. L&I argues that the delay in release was reasonable

to give the investigated employers an opportunity to seek a protective order, in

accordance with RCW 42.56.520 and 42.56.540. L&I is correct that the PRA allows

public agencies to notify affected persons of a publiq records request, and permits a

reasonable delay to permit affected parties a "realistic opportunity" to obtain a

protective order. Confederated Tribes of Chehalis Reservation v. Johnson, 135

Wn.2d 734, 758, 958 P.2d 260 (1998); see RCW 42.56.520, .540. However, as the

superior court noted, L&I waited almost six months before notifying the affected

employers that it had received a PRA request. L&I failed to justify this delay,

providing no explanation why it did not notify the employers when it received the

request or at the close of its investigations. By waiting until July 25, 2013, to notify

the companies, L&I created an unnecessary delay in releasing the records. The

superior court appropriately found that L&I violated the PRA. We affirm that ruling.

      D. Time Period 4: L&l Withholds Records after a Complaint Is Filed but No
Protective Court Order Is Entered

       The fourth time period for which the superior court ruled L&I violated the

PRA is between the deadline L&I gave the companies to obtain a protective court

order (August 9, 2013) and the date the court ordered L&I to produce all requested

records (September 12, 2013). CP at 862.




                                            -21-
Wades Eastside Gun Shop, Inc., et al. v. Dep 't ofLabor & Indus., et al., 89629-1




              1. Time Period 4 Facts

      As noted above, L&I' s letter to the investigated companies informed them

that L&I would be disclosing the contents of the investigation files on August 9,

2013, unless it received "a motion for court protection to withhold them." CP at

154-58.

       On August 8, 2013, Wade's sent a letter to L&I asking it to continue to

withhold the requested records. Id. at 819. The letter stated that Wade's anticipated

filing a complaint on August 9, 20 13, and a motion for a preliminary injunction on

August 19, 2013. Id. The letter explained Wade's anticipated needing at least a

week to serve all PRA requesters. Id.

       Also on August 8, 2013, another investigated company, S.D. Deacon Corp.,

sent a letter to L&I notifying it of Deacon's intent to bring a motion to protect seven

documents held by L&I. Id. at 822. Deacon's letter noted, "You have stated that

this letter is enough to stop the issuance of the documents identified, please let me

know ifthis changes." Id. at 823.

       On August 9, 2013, L&I sent a letter to the Seattle Times explaining that L&I

had been notified that parties to the investigation were filing for a protective court

order pursuant to RCW 45.56.520. I d. at 825. L&I explained that it would monitor

the legal proceedings and update the Seattle Times on the status of the proceedings,

or mail the records, on September 13, 2013. !d.

       On August 9, 2013, Wade's filed a complaint for relief, id. at 1, but no motion

for a protective order was granted. On August 19, 2013, the Seattle Times notified


                                            -22-
Wades Eastside Gun Shop, Inc., et al. v. Dep't ofLabor & Indus., et al., 89629-1




L&I that L&I could not continue to withhold records without a court order. Id. at

160. L&I responded that it was scheduling a show cause hearing "at a time and date

convenient to the parties." Id.

      Thirty-four days elapsed between the deadline L&I gave the employers to

move for a protective court order and the date the superior court ordered L&I to

produce the records. During that time, no protective order was entered by any court.

For that delay, the superior court imposed a penalty of $1.00 per page per day,

resulting in a total penalty of $184,654.00. I d. at 862.

       The superior court imposed that penalty because L&I voluntarily withheld the

records "after the subjects missed L&I's deadline and failed to obtain or even seek

a judicial order." Id. The superior court reiterated, "[T]hese were records L&I has

admitted were not exempt, and that the subjects had not noted any motions for a

judicial order." Id. The court faulted L&I for "voluntarily withholding the records

as a courtesy to the subjects allowing them to note motions when it was convenient

to them." Id.

             2. We Affirm the Superior Court's Ruling That L&J Violated the PRA
       during Time Period 4

       We affirm the superior court's ruling that L&I violated the PRA by voluntarily

withholding nonexempt records after the investigated companies failed to obtain a

protective court order. L&I concedes that it probably should have produced the

records after its August 9, 2013, deadline passed without a protective court order,

see Official Record ofProceedings (ORP) (Oct. 31, 2013) at 13, but it insists that it


                                           -23-
Wades Eastside Gun Shop, Inc., et al. v. Dep 't of Labor & Indus., et al., 89629-1




acted reasonably when it relied on the investigated companies' representations that

they would seek a protective court order, see Br. of Appellant at 31-32. L&I is

incorrect. L&I did not act reasonably when, after waiting many months to notify the

investigated companies of the PRA request, L&I told the companies it would
continue to withhold all nonexempt public records if it received a motion for a

protective court order rather than an actual court order. Further, L&I did not act

reasonably when it withheld all of the records although only one company filed a

complaint and another company requested protection for only seven individual

documents. L&l has never explained why it did not release all other records no later

than August 9.7 Finally, L&I does not explain why it failed to release all records

when no company noted a motion for temporary or injunctive relief, and the Seattle

Times provided L&I' s attorney with a case citation explaining that an agency could

not withhold nonexempt records without a court order. See CP at 160. L&I also

implies that this portion of the penalty was too large, but it makes no argument that

the trial court abused its discretion (beyond its overarching argument regarding the

imposition of a per page penalty, discussed above). We affirm the superior court's

ruling for this time period.




       7
        L&I admits that it would have been possible to release all noncontested records on
August 9. Br. of Appellant at 32 n.19. It asserts, however, that at the time, "it was not
clear which records would be placed at issue." Id. This argument is not persuasive. As
L&I admits, it "could have inquired ofWade's as to which records it would seek to enjoin,
and then produce the rest." I d.

                                            -24-
Wades Eastside Gun Shop, Inc., et al. v. Dep 't ofLabor & Indus., et al., 89629-1



      E. Time Period 5: L&I Withholds Records after the Superior Court Orders
the Release ofRecords

      The fifth time period for which the superior court ruled L&I violated the PRA

1s between the date the court ordered L&I to produce all requested records

(September 12, 20 13) and the dates L&I finally produced all of the records

(September 13, 2013, and September 20, 2013). Id. at 862-63.

              1. Time Period 5 Facts

       On September 4, 2013, the Seattle Times filed counterclaims against Wade's

and cross claims against L&I. !d. at 17. It also moved for an order requiring L&I

to produce the records responsive to its January 31, 2013, PRA request. Id. at 161.

The Seattle Times asked the court to find that L&I violated the PRA and to award

attorney fees, costs, and penalties for the violation. !d. at 162.

       On September 12,2013, the superior court granted the Seattle Times's motion

for production and ordered L&I to promptly produce the withheld records. Id. at

469-72. As described in the sections above, the superior court ruled that L&I had

violated the PRA by (1) failing to produce the responsive records, (2) failing to

identify the records responsive to the request, (3) failing to identify allegedly

applicable exemptions, (4) delaying production, and (5) voluntarily withholding

records with no court order in place requiring such action. Id. at 471. The superior

court ruled that the Seattle Times was the prevailing party, and awarded attorney

fees, costs, and statutory penalties (the amount to be determined later). Id. at 471-

72.



                                           -25-
Wades Eastside Gun Shop, Inc., et al. v. Dep't ofLabor & Indus., et al., 89629-1




      L&I released records during this time period in two installments.            On

September 13, 2013 (installment one), L&I released 1,968 pages of unredacted

records. Id. at 559; see id. at 570. Because of the size of the files and technological

difficulties transferring the records electronically, L&I sent the files on discs via

overnight mail. Id. at 559, 570. As part of that release, L&I explained that it needed

additional time before releasing the rest of the records because it needed to determine

whether any of the requested information was statutorily exempt from disclosure.

!d. at 828.
       On September 20, 2013, the Seattle Times received the final installment of

records, which consisted of 3,445 pages. Id. at 559; see id. at 570. L&I explained

that it delayed production in order to redact some medical information from the

records, although it did not ultimately redact any information. Id. at 745.

       For the one-day delay between the court order and L&I' s production of

records the following day, the superior court imposed a $5.00 per page per day

penalty. !d. at 862-63. Applied to the 1,968 produced pages, this penalty was

$9,840.00. !d. The superior court explained that "[a]s of September 12,2013, L&I

was under orders from this Court to produce all records and it had failed to prove

any exemptions, something it was required to do had it wanted to do so at the

September 12, 2013, hearing before this Court." Id. at 862. In the superior court

judge's oral ruling, she explained that "[t]he records, from what I understand from

what [the L&I attorney] has said, were compiled at least by the time that notice was




                                           -26-
Wades Eastside Gun Shop, Inc., et al. v. Dep 't ofLabor & Indus., et al., 89629-1




given to the subjects in this case. And I have to say if they weren't, they should have

been." ORP (Oct. 31, 2013) at 20.

      For the nine-day delay between the court order and L&I's production of the

remaining records, the superior court imposed a $5.00 per page per day penalty. CP

at 863. This penalty totaled $137,800.00. Id. In her oral ruling, the judge stated, "I

certainly don't understand the nine day delay after my order issued here in this Court

in getting the records to the Times." ORP (Oct. 31, 2013) at 19-20. In the written

ruling, the superior court faulted L&I for "attempt[ing] to delay production of the

remaining records into October and to identify additional new exemptions." CP at

862-63. The court noted that L&I "eventually relented and produce[ d] the remaining

3,445 responsive records" after it was "threatened with a motion for contempt." Id.

at 863.

             2. We Affirm the Superior Court's Ruling that L&I Violated the PRA
       during Time Period 5

       We affirm the superior court's ruling that L&I violated the PRA by continuing

to withhold nonexempt records after being ordered by the court to produce them.

The superior court correctly reasoned that L&I should have been ready to produce

the documents on September 12, 20 13. L&I fails to show that the superior court

erred when it determined L&I violated the PRA by not producing the requested

documents on September 12. By L&I's own timeline, it was (or should have been)

ready to produce those records on August 9, 2013. The superior court reasonably

found L&I' s excuses for not being ready to produce the documents on September 12


                                           -27-
Wades Eastside Gun Shop, Inc., et al. v. Dep 't ofLabor & Indus., et al., 89629-1




unavailing. While L&I implies that this portion of the penalty was too large, it offers

no explanation as to how the superior court abused its discretion. We affirm the

superior court's rulings with regard to this time period.

      IV. Attorney Fees on Appeal

      The Seattle Times asks this court to award costs and attorney fees on appeal

pursuant to RAP 18.1. Seattle Times' Br. ofResp't at 49. The PRA provides for

costs and reasonable attorney fees for "[a]ny person who prevails against an agency

in any action in the courts seeking the right to inspect or copy any public record."

RCW 42.56.550(4). The Seattle Times prevailed at the trial court and prevails on

appeal. We therefore award the Seattle Times costs and attorney fees on appeal.

                                    CONCLUSION

       The PRA affords trial courts considerable discretion to fashion appropriate

penalties for violations of the act. Taking into account the facts and circumstances

of the case, the trial court here did not abuse that discretion in determining what

constitutes a relevant "record" and imposing penalties on a per page basis.

       L&I may not take advantage of the categorical exemption for investigative

records. To successfully rely on the categorical investigative records exemption,

L&I must prove that the specific records to be withheld are essential to effective law

enforcement. L&I did not make such a showing. L&I violated the PRA for each of

the time periods described by the trial court. We affirm the trial court's order in all

respects, and award the Seattle Times costs and attorney fees on appeal.




                                            -28-
Wades Eastside Gun Shop, Inc., eta!. v. Dep't ofLabor & Indus., eta!., 89629-1




WE CONCUR:




                                          -29-
Wade's Eastside Gun Shop, Inc., eta!. v. Dep 't of Labor & Indus., eta!.




                                         No. 89629-1

       OWENS, J. (dissenting) - The Public Records Act (PRA), chapter 42.56

RCW, gives trial judges great discretion to determine appropriate penalties for

violations, but it does not give them unfettered discretion. Unfortunately, the

majority's holding in this case essentially eliminates any restrictions on PRA

penalties. Since that is contrary to the letter and spirit of the PRA, as well as our own

case law, I must respectfully dissent.

                                          ANALYSIS

       The PRA allows a superior court to award a person denied access to a public

record "an amount not to exceed one hundred dollars for each day that he or she was

denied the right to inspect or copy said public record." RCW 42.56.550(4) (emphasis

added). At issue in this case is whether that statutory reference to "said public record"

can be interpreted to mean each page of a public record, thus allowing a superior court

to impose a separate daily penalty of up to $1 00 for each page of a public record to

which a person was denied access. I would hold that it cannot. As discussed below,

such an interpretation is inconsistent with the language of the PRA and our

subsequent case law.
Wade's Eastside Gun Shop, Inc., et al. v. Dep 't of Labor & Indus., et al.
No. 89629-1
Owens, J., Dissenting


       The PRA defines a "public record" as including "any writing containing

information relating to the conduct of govermnent or the performance of any

govermnental or proprietary function prepared, owned, used, or retained by any state

or local agency regardless of physical form or characteristics." RCW 42.56.010(3).

The PRA then defines a "writing" as

        handwriting, typewriting, printing, photostating, photographing, and
        every other means of recording any form of communication or
        representation including, but not limited to, letters, words, pictures,
        sounds, or symbols, or combination thereof, and all papers, maps,
        magnetic or paper tapes, photographic films and prints, motion picture,
        film and video recordings, magnetic or punched cards, discs, drums,
        diskettes, sound recordings, and other documents including existing data
        compilations from which information may be obtained or translated.

RCW 42.56.010(4).

        We have previously noted that the PRA' s penalty provision is ambiguous as to

whether the penalty should be imposed per record or per request. Yousotifian v. Office

ofKing County Exec., 152 Wn.2d 421,434,98 P.3d 463 (2004). We explained, "If

the term 'record' is interpreted as 'record,' then the plain meaning would suggest that

courts should assess penalties for every 'record' that is requested. However, if the

term is interpreted as 'records,' then the plain meaning would suggest that courts

should assess penalties only for each request regardless of the number of records

sought." !d. We examined the underlying purpose of the PRA-promoting access to

public records-and determined that it was better served by basing the penalty on an




                                                  2
Wade's Eastside Gun Shop, Inc., eta!. v. Dep 't of Labor & Indus., eta!.
No. 89629-1
Owens, J., Dissenting


agency's culpability rather than the size of the plaintiffs request. !d. at 435. We

concluded that the PRA "does not require the assessment of per day penalties for each

requested record." !d. at 436 (emphasis added) (footnote omitted). We noted that the

issue of whether a trial court has discretion to assess penalties per record was not

before us. !d. at 436 n.9.

       We reiterated our holding from Yousoujian that "a trial court has discretion not

to impose penalties for each wrongfully withheld document individually" in Sanders

v. State a/Washington, 169 Wn.2d 827, 864, 240 P.3d 120 (2010). That case

involved a public records requestor who appealed a trial court's decision to treat the

multiple requested documents as two records. We affirmed the trial court's decision

to group the documents and treat them as two public records, finding that it was

"consistent with the discretion we elucidated in Yousoufian." !d. (citing Yousoujian,

152 Wn.2d at 435-36).

       In this case, the superior court imposed a PRA penalty for each improperly

withheld page of public records. The superior court did not explain its decision to

impose a penalty per page or provide any analysis, instead simply adopting the

penalty calculation proposed by the Seattle Times. The only authority provided to the

superior court for calculating the penalty per page was that another superior court

judge had reportedly done so in a recent case.




                                                 3
Wade's Eastside Gun Shop, Inc., et al. v. Dep 't of Labor & Indus., et al.
No. 89629-1
Owens, J., Dissenting


       Based on the statutory language and our case law, I would reverse. The PRA

allows a trial court to impose a penalty for each day that an individual is denied access

to a requested "public record." While we previously noted that this provision was

ambiguous as to whether it meant "public record" or "public records," I do not see

how the provision can be reasonably interpreted to mean all subparts of a public

record, even when the entire record is withheld. Such an interpretation means that a

superior court can subdivide a record into any number of smaller pieces and impose a

separate penalty per piece. By this logic, a trial court could impose a separate penalty

(of up to $100 per day) for each paragraph, sentence, or even word in a public record.

In fact, the definition of a public record can include individual letters, RCW

42.56.010(4), so by the logic of the majority, a trial judge could choose to impose a

separate penalty for each individual letter in a public record. This reading of the

statute cannot be correct. It strains both logic and common sense, as it would result in

no limit on the penalties a trial judge could impose. A 10-page report might contain

thousands of words. If an agency wrongfully withholds that report, does the PRA

allow a trial judge to calculate a separate penalty for each of those thousands of

words? Under the majority's logic, the answer is yes. I cannot agree.

        Amici curiae amply demonstrate the problem with this reasoning when they

argue that PRA' s definition of a "writing" is extremely broad, and that if it "includes

 batches of documents, it must also include pages of documents." Amicus Br. Mem. of


                                                  4
Wade's Eastside Gun Shop, Inc., et al. v. Dep 't ofLabor & Indus., et al.
No. 89629-1
Owens, J., Dissenting


Allied Daily Newspapers et al. at 6. They acknowledge that by that reasoning, a

writing can include a single word. See id. at 6 n.l. But that is a logical fallacy.

While a single word written on a piece of paper can certainly constitute a public

record, that does not mean that each word contained within a public record is a

separate public record. Every square may be a rectangle, but every rectangle is not a

square. Similarly, while a single piece of paper can constitute a public record, it does

not mean that every page contained within a public record is a separate public record.

I would reject that reasoning and hold that when an entire public record is improperly

withheld, it cannot be subdivided into pages for the purpose of imposing a separate

penalty per page. I would reverse and remand for imposition of a penalty per record

or per group of records, at the discretion of the superior court, pursuant to the statute

and our precedent.

                                        CONCLUSION

        The majority holds that trial judges have the discretion to subdivide a public

record into any number of pieces and then impose a separate penalty for each of those

pieces. Such a holding destroys any limit on the penalty a trial judge may impose,

which conflicts with both the letter and the spirit of the PRA. Therefore, I

respectfully dissent.




                                                 5
Wade's Eastside Gun Shop, Inc., et al. v. Dep 't of Labor & Indus., et al.
No. 89629-1
Owens, J., Dissenting




                                                                             /




                                                  ( ..·~




                                                  6